ce nermal revenue service it of the treasury rtmi sep uniform issue list set ep rate xxxxxxxxxxxxxx xxxxxxxxaxxaxkxx xxxxxxxxxxxkxk legend taxpayer a xxxxxxxxxxxxxxaxx employer b xxxxxxxxxxxxxxxxx company h xxxxxxxxxxxxxxxxx bank f xxxxxxxxxxxxxxkkk amountd xxxxxxxxxxxxxxxxx amount e xxxxxxxxxxxxxxxxk plan x xxxxxxxxxxxxaxxak date xxxxxxxxxxxaakaak date xxxxxxaxxxxxaaxrxk date xxxxxxxxxxxaxakaxk date 3s xxxxxxaxxaxaxaaxk date xxxxxkaxxkaxxxkkk xxxxxxxxxxxxxxxaxx page dear xxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from plan x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 c of the code was due to the death of his mother during the 60-day rollover period which affected his ability to handie his financial affairs and impaired his ability to accomplish a timely rollover taxpayer a further represents that amount d has not been used for any other purpose taxpayer a represents that he was employed by employer b and a participant in plan x until date when his employment terminated taxpayer a states that he was surprised when his employment terminated and further surprised during date when a company h representative told him that his funds in plan x must be withdrawn and his employee account closed company h provides recordkeeping and administrative services for plan x taxpayer a states that he intended to rollover amount d into an ira taxpayer a asserts that after he was told by his mother's doctor that she only had a few days to live he was so devastated that on date when he received amount e xxxxxxxxx less dollar_figurexxxxxxxxx federal tax withholding from plan x he deposited it into his savings account until he could figure out where to deposit the funds however before he could gecide on the financial_institution on date his terminally ill mother died just two days after he received the distribution taxpayer a states that he was overwhelmed by his mother's death and sank into a deep depression during his period of grieving on date taxpayer a went to bank f to rollover amount d but was told that he wa sec_2 weeks past the 60-day rollover period documentation submitted shows that taxpayer a's mother was terminally ill and expired during the 60-day rollover period the effects of taxpayer a's grief and depression restricted his ability to handle his financial matters and thus impaired his ability to complete the rollover transaction based on the facts and representations you request a ruling that the intemal revenue service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount d from plan x sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than xxaxakkkxxxkkkakkk page money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-15 of the regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the death of his mother during the 60-day rollover period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d to a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_402 of the code xhkkkkaxkaxxxkxxxk page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxx id number xxxxxx at xxxxxxxxxx please address all correspondence to se t ep ra sincerely yours fe reta l parcs denzel h employee_plans technical group littlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose
